Mr. Justice McDonald delivered the opinion of the court. 6. Cashiers, § 211*—when evidence shows acceptance by consignee of shipment. In an action to recover transportation charges and demurrage on a shipment consigned to defendant, evidence that defendant directed plaintiff, a railroad company, to deliver the shipment to another company, and to collect its charges from such third party, and that later, on the refusal of such third party to accept the shipment, defendant directed plaintiff to forward it to defendant, held sufficient to show an acceptance of the shipment by defendant.